Citation Nr: 1542219	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder, currently rated at 30 percent.

2.  Entitlement to an increased initial rating for post-concussive headaches, currently rated at 10 percent.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to March 2007.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.  

The May 2008 rating decision granted service comention for posttraumatic stress disorder, right and left knee disabilities, and a headache disability and denied service connection for tinnitus, a hearing loss disability, and a low back disability.  The Veteran filed a timely notice of disagreement with the initial ratings assigned for the posttraumatic stress disorder and headache disability and the denial of service connection for tinnitus, a hearing loss disability, and a low back disability.  In a February 2010 rating decision, service connection was granted for tinnitus, thereby satisfying that appeal in full.  

A videoconference hearing before the undersigned Veterans Law Judge was held in July 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the posttraumatic stress disorder and headache disability in 2010 and 2009 respectively.  In July 2015, the Veteran reported that the disabilities had increased in severity since the VA examinations.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of each disability.  

The Veteran also indicated that his hearing acuity had increased in severity since the VA examination in 2010, at which time it was determined he did not have a hearing loss disability, as defined by VA.  Therefore, the Board finds the Veteran should be afforded another VA audio examination to determine if he has a hearing loss disability related to service.  

Finally, the Veteran testified that he has been diagnosed with a low back disorder.  Based on this testimony and the notation of pending radiographic imaging in the May 2014 VA medical records, the Board finds the Veteran should be afforded another VA examination to determine whether he has a low back disability related to service.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims.  

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected posttraumatic stress disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected post-concussive headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's headaches on occupational functioning and economic adaptability.  The rationale for all opinions expressed must be provided.

4.  Afford the veteran an examination by an audiologist to determine whether the Veteran has hearing loss disability related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability originated during service or is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided, with consideration of the in-service audiograms and hearing conservation programs.  The examiner is reminded that normal audiological findings at separation are not determinative.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.

5.  Afford the veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

With respect to each back disorder present during the period of the claim that is attributable to a known clinical diagnosis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

With respect to any back symptoms present during the period of the claim that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of their presence.

The rationale for all opinions expressed must also be provided, with consideration of the in-service findings of mild scoliosis and histories of low back pain in November and December 2006 and post-service histories of continued back pain.  For purposes of the opinions the examiner should assume that the Veteran is a credible historian.

6.  Undertake any other indicated development.

7.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




